                                                  1   Jeffrey Willis, Esq.
                                                      Nevada Bar No. 4797
                                                  2   Nathan G. Kanute, Esq.
                                                  3   Nevada Bar No. 12413
                                                      SNELL & WILMER L.L.P.
                                                  4   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501-1961
                                                  5   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  6   Email: jwillis@swlaw.com
                                                  7           nkanute@swlaw.com
                                                      Attorneys for Plaintiff Wells Fargo Financial Nevada
                                                  8   2, Inc.

                                                  9                                UNITED STATES DISTRICT COURT

                                                 10                                        DISTRICT OF NEVADA

                                                 11
                                                      WELLS FARGO FINANCIAL NEVADA 2,
                                                 12   INC.,                                              Case No. 3:17-cv-00289-MMD-VPC
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13                          Plaintiff,                  STIPULATION AND ORDER FOR
                  Reno, Nevada 89501




                                                                                                         DISMISSAL
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                      vs.
                          L.L.P.




                                                 15   THUNDER PROPERTIES INC., a Nevada
                                                      corporation; SIERRA VIEW ESTATES UNIT
                                                 16   ONE HOMEOWNERS’ ASSOCIATION, a
                                                      Nevada non-profit corporation; and GAYLE A.
                                                 17   KERN, LTD., a Nevada professional
                                                      corporation, d/b/a Kern & Associates, Ltd.;
                                                 18
                                                                             Defendants.
                                                 19
                                                 20             Plaintiffs Wells Fargo Financial Nevada 2, Inc. (“Plaintiff”) and Defendants Thunder

                                                 21   Properties Inc. (“Thunder”) and Sierra View Estates Unit One Homeowners’ Association (the

                                                 22   “HOA,” collectively with Plaintiff and Thunder, the “Parties”), who all have answered or

                                                 23   appeared in this action, by and through their respective undersigned counsel of record, hereby

                                                 24   stipulate and agree, as follows:

                                                 25   ///

                                                 26   ///

                                                 27   ///

                                                 28   ///


                                                      4838-2095-9600
                                                      Case 3:17-cv-00289-MMD-CBC Document 44 Filed 11/27/18 Page 3 of 3



                                                  1                                     CERTIFICATE OF SERVICE
                                                  2             I hereby certify that on this date, I electronically filed the foregoing with the Clerk of
                                                  3   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                  4   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                  5             DATED: November 27, 2018
                                                  6
                                                                                                            /s/Holly Longe
                                                  7                                                  Holly Longe, Employee of Snell & Wilmer L.L.P.

                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                       -3-
                                                      4838-2095-9600
